DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Status of the Application
Claims 1-3, 7-12, 14-16, and 19-25 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/23/2022 are acknowledged.  Claims 14-16 and 19-25 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-3 and 7-12.
Applicants' arguments, filed 09/23/2022, have been fully considered and they are deemed to be persuasive regarding the rejection under 35 U.S.C. 102. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Milburn et al. (WO 2006/094235).
Milburn et al. teaches compounds of formula (I) as sirtuin (i.e. protein)-modulating compounds for the treatment of neurodegenerative disorders, including Alzheimer’s disease (see abstract; pg. 46, lines 4-7).  Milburn et al. teaches Compound No. 24 as a compound of formula (I) wherein the following definitions apply: R1-R5, R7, R11 are hydrogen; R6 is cyano; R8-R10 are methoxy (pg. 149, Table 3):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Milburn et al. teaches that for compounds of formula (I), R7 can be CN (claim 1).
Milburn et al. does not explicitly teach a compound of formula (I) wherein R6 of the recited formula (I) is CN.
	It would have been obvious to one of ordinary skill in the art to formulate a compound of formula (I) wherein R6 of the recited formula (I) is CN, as suggested by Milburn et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since varying the point of attachment of the cyano group to the R6 position of the recited formula (I) would still retain the compound’s integrity as a sirtuin-modulating compound as taught by Milburn et al. (see claim 1), with a  reasonable expectation of success absent evidence of criticality of the particular formulation.  
Regarding claims 2-3, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 2).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).

Conclusion
Claims 1-3 and 7-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628